2018 IL App (5th) 150274
            NOTICE
 Decision filed 09/11/18. The
 text of this decision may be               NO. 5-15-0274
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of
                                               IN THE
 the same.
                                   APPELLATE COURT OF ILLINOIS

                                FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     St. Clair County.
                                                )
v.                                              )     No. 10-CF-425
                                                )
AARON JACKSON,                                  )     Honorable
                                                )     John Baricevic,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

       JUSTICE CHAPMAN delivered the judgment of the court, with opinion.
       Presiding Justice Barberis and Justice Goldenhersh concurred in the judgment and
opinion.

                                              OPINION

¶1       The defendant, Aaron Jackson, appeals his conviction for first degree murder. He argues

that the evidence was insufficient to prove him guilty beyond a reasonable doubt due to

credibility problems with two State witnesses and weaknesses in the forensic evidence. The

defendant also argues that he was prejudiced by the admission of portions of a letter written by

one of the witnesses to the court and by remarks during closing arguments in which the

prosecutor overstated the strength of the forensic evidence. He contends that he was denied a fair

trial by the cumulative effect of these claimed errors. Finally, the defendant argues that the court

erred by allowing the State to present an argument at a preliminary inquiry into claims of




                                                   1

ineffective assistance of counsel he raised in a posttrial letter and that the court abused its

discretion in declining to appoint a new attorney to help him present these claims. We affirm.

¶2                                       BACKGROUND

¶3      During the early morning hours of April 1, 2010, Washington Park Mayor John Thornton

was shot to death in his vehicle. Witnesses told police that they heard gunshots, saw Mayor

Thornton’s car crash into a tree in a vacant lot, and then saw the defendant get out of Thornton’s

vehicle. Witnesses reported seeing the defendant limp from Mayor Thornton’s car to a different

car and drive away. The mayor was found in the driver’s seat of his car. Both airbags had

deployed. The defendant was arrested and charged with Thornton’s murder.

¶4                                         The First Trial

¶5      The matter first came for trial in October 2011; however, the first trial ended in a mistrial.

We need only discuss the testimony of two witnesses from that trial—Nortisha Ball and

Laqueshia Jackson. Ball’s testimony is relevant to this appeal because the defendant points to

inconsistencies between her testimony at the two trials in arguing that the evidence was

insufficient to prove him guilty beyond a reasonable doubt. Jackson’s testimony is relevant

because the defendant argues that counsel was ineffective for failing to call her as a witness in

his second trial.

¶6      Ball was in jail awaiting trial on charges of residential burglary and theft when she

testified in the defendant’s first trial. She testified that she heard two gunshots and then saw a

white car crash into a tree. She gave inconsistent testimony concerning what she witnessed after

that. At one point, she said that she saw someone get out of the driver’s side just before the car

hit the tree, but she was not sure who it was. At another point, she acknowledged telling police

that she saw the defendant get out of the car, but she did not remember which side of the vehicle


                                                  2

he exited. At another point, she testified that she could not remember anything that happened on

the morning of the shooting because she was high.

¶7     Ball remembered giving a statement to police but could not remember what she told

them. She first stated that when she was interviewed by Illinois State Police Special Agent

Joseph Bates on the morning of the shooting, she told him the truth. She later testified, however,

that what she told him “might not have been true because [she] was under the influence.” She

testified that she told Special Agent Bates that morning that she thought she saw “Chill” get out

of the car. She explained that “Chill” was the defendant. She also testified that she picked the

defendant’s picture out of a photo array several days later. However, she claimed that she did so

because Bates asked her if she knew any of the people pictured, and the defendant was the only

person pictured whom she knew.

¶8     Laqueshia Jackson testified that she was in her car when the crash occurred. She

explained that she was spending the night at her mother’s house when she received an alert,

notifying her that the burglar alarm had gone off at her house. When she got there, she was afraid

to enter the house because the police were not there, so she decided to drive back to her mother’s

house. As she sat parked in her driveway making this decision, she heard gunshots. She did not

recall how many shots she heard, but she knew it was more than one. As she drove to her

mother’s house, she saw a white car hit a tree. She then saw a man she knew as Chill get out of

the passenger side. Jackson did not know Chill’s real name, but she was able to recognize the

defendant as Chill.

¶9     Jackson testified that she saw Chill limp from the white car to a white Suburban driven

by her ex-boyfriend, David Taylor. Once Chill was in Taylor’s vehicle, Taylor drove off. On

cross-examination, however, Jackson testified that after learning from one of the investigating


                                                3

officers that police were looking for a red Impala, she told the officer that she saw Chill drive off

in a red Impala.

¶ 10   Jackson was asked about one of the investigating officers, Washington Park Detective

Kim McAfee. McAfee was later indicted on federal charges unrelated to this case, and other

officers involved in the investigation acknowledged at trial that they no longer considered him

trustworthy as a result. Jackson testified that McAfee was present at the scene, but she did not

speak with him. We note that according to Special Agent Bates, she did tell him that she spoke

with McAfee.

¶ 11   Later during the trial, one of the prosecutors told the court about an anonymous call

received by the state’s attorney’s office. The caller stated that if Laqueshia Jackson was recalled

to the stand, she should be asked if a police officer offered her a bribe to testify that he was not at

the crime scene. The court, prosecutors, defense counsel, and the defendant discussed the matter,

and all agreed that Jackson should be questioned out of the presence of the jury to determine

whether the caller was telling the truth. The trial proceeded while the state’s attorney’s office

attempted to locate Jackson.

¶ 12   Once Jackson was located, she was questioned outside the jury’s presence by the court,

prosecutors, and defense counsel. She stated that she did not want to testify further in the case

because she had been receiving threatening phone calls. She explained that the caller knew

where she lived, where she worked, and what time her children got on the school bus. Jackson

denied that she was offered a bribe. Initially, she reiterated that she did not talk to Detective

McAfee about the case. However, she later testified that McAfee was present when she spoke to

another investigating officer, but she “never said anything directly to McAfee.”




                                                  4

¶ 13   Defense counsel indicated that, although he believed further cross-examination of

Jackson in front of the jury would be useful for purposes of impeaching her testimony, he was

concerned about the potential for prejudice if jurors were allowed to see Jackson sobbing on the

witness stand. After consulting with the defendant, however, counsel decided to cross-examine

Jackson in front of the jury.

¶ 14   On the stand in front of the jury, Jackson acknowledged that she previously testified that

she never spoke with Detective McAfee in this case. She could not remember whether she ever

told other officers that she did talk to him. Counsel then tried to ask Jackson why she testified

that she never spoke to McAfee, but she did not respond. The court and attorneys for both parties

later stated for the record that the jury was removed from the courtroom after Laqueshia Jackson

went into what they described as a “stupor.” Jackson suffered a seizure after the jury was

removed.

¶ 15   The following morning, deputy court clerk Mary Ponder testified out of the presence of

the jury about a phone call she received from Laqueshia Jackson’s sister, Angela Dodd. Dodd

informed Ponder that Jackson suffered another seizure that morning. Dodd told Ponder that

Jackson was admitted to the hospital because her blood pressure was dangerously high and the

paramedics were concerned that she might suffer a stroke. Ponder further testified, “She also told

me that she was a witness when [Detective] McAfee told Laqueshia Jackson that if she kept her

mouth shut, he would pay her off.” The state’s attorney then told the court about a phone

conversation he had with Jackson the previous day while he was attempting to locate her. He

stated that Jackson acknowledged to him that McAfee offered her money “if she would just keep

his name out of it and say that he was not in the area at that time.” However, he noted that she

also told him that her testimony about what she saw the morning of the shooting was accurate.


                                                5

¶ 16   The defendant moved for a mistrial, and the State did not object. The court granted the

motion.

¶ 17                                     The Second Trial

¶ 18   The defendant’s second trial took place in April 2012. Nortisha Ball, who was by then

serving a four-year sentence for burglary, again testified for the State. She testified that she was

outside “just hanging out” when she witnessed the car crash. She also testified that she was

“intoxicated, under the influence” at the time. Ball testified that she saw the person who was

sitting in the passenger seat get out of the car, but she could not see his face. She admitted that

she told police that she saw Chill get out of the car, but she then said that she did not know if it

was him. Asked what she told police about Chill, Ball initially said she could not remember. She

then acknowledged that she told police that he got out of the car, limped to another car, and

drove away with another individual.

¶ 19   Ball testified that after the crash, she was approached by a police officer she knew,

Sergeant Wendell Wilson. She stated that they talked, but not about the crash. We note that

Sergeant Wilson testified that Ball approached him. Ball testified that she spoke to both Special

Agent Bates and Detective McAfee that morning. The prosecutor asked Ball about the photo

array. She acknowledged that she was shown photographs and asked if she recognized “anyone

that got out of that car.” She further acknowledged that she circled the defendant’s picture.

However, she testified that she did so because Detective McAfee told her to pick the defendant.

She admitted that she did not inform Special Agent Bates of this. When asked why, she said he

did not ask.

¶ 20   At this point, the court granted the State’s request to declare Ball a hostile witness over

the defendant’s objection. After being declared a hostile witness, Ball admitted that she lied to


                                                 6

Special Agent Bates. She admitted that she saw someone get out of the car and that she told

Bates it was Chill, but she claimed that she did not actually know who the person was.

¶ 21    On cross-examination, Ball testified that Detective McAfee transported her to the police

station. She testified that during the ride, McAfee told her that she would be arrested. According

to Ball, he told her that he already knew from another witness that the defendant was the person

who got out of the mayor’s car. Asked by defense counsel if McAfee told her to tell officers that

it was the defendant, Ball said, “Yes.”

¶ 22    Defense counsel then asked Ball if she had been “threatened by anybody about this case.”

Ball stated that she had not been threatened or pressured either by law enforcement officers or by

anybody “in the street.” She testified, however, that she was scared because her cousin told her

that her name was in the newspaper, which meant that people knew she was involved with the

case.

¶ 23    On redirect, Ball was asked why she previously gave testimony under oath that was

different from the testimony she was giving now. Ball stated that she “didn’t understand what

was going on” the first time she testified. Asked why she never mentioned McAfee’s threat any

of the other times she discussed this case, Ball said she was never asked. The prosecutor asked

her to acknowledge that she was specifically asked by Special Agent Bates whether anyone

threatened her or promised her anything to get her to make a statement. Ball replied, “I wasn’t

paying attention.”

¶ 24    Over defense counsel’s objection, the State was allowed to question Ball about a letter

she sent to the court after the first trial ended. The following exchange occurred:

               “Q. Did you write the letter that said, ‘To Judge Wharton, from Nortisha, I’m so

        scared.’ Do you remember writing that?


                                                 7

               A. Yes.

               Q. And that you asked him to put you in protective custody at the jail because you

       were scared, do you remember that?

               A. Yes.

               Q. And did you say in the letter, ‘Please help me. I’m admitting to everything that

       happened. It was Jackson that killed the mayor.’ Did you put that in your letter?

               A. Yes.”

Ball acknowledged that McAfee did not tell her to write the letter. Asked if she wrote the letter

because she believed she was being threatened, Ball replied, “No, I was just in the paper and I

was scared.” She claimed that she did not write everything in the letter, but she acknowledged

writing, “I’m being threatened.” When asked if that was “another lie,” she said, “Yes.” Asked

why she lied in the letter, Ball said that she did not know.

¶ 25   Later during the trial, a recording of Ball’s interview with Special Agent Bates was

played for the jury. In it, Ball told Bates and another officer that she saw Chill get into a white

car. She did not know the driver’s name, but she knew that Chill’s real name was Aaron. She

told the officers that Chill was not limping before he got into the car. She told them that she then

heard two gunshots followed by a screeching sound. She then saw the car run into a tree. She

stated, “Chill got out of the car and limped away.” She told the officers that someone walked up

to Chill and that Chill and the other individual got into another car together and drove away. She

told them that Chill drove the second car. Ball did not know the other individual; however, she

described the clothing both men were wearing. Asked how she got to the police station, Ball said

she was driven there by “Kim.” Asked if she was under the influence of any drugs or alcohol, she




                                                  8

said, “No.” Ball was asked if she saw the defendant with a gun. She said, “He probably had it in

his pocket.”

¶ 26   Gilda Lott also testified for the State about the events at issue. Lott was first interviewed

by police in March 2012, nearly two years after the murder. Prior to that time, she never

contacted police to tell them that she had information about the murder. She was in jail awaiting

trial on a charge of reckless driving when she first spoke to police about this case, and there were

criminal charges pending against her when she testified at trial a month later.

¶ 27   Lott testified that she was standing outside, talking to friends, on the morning of the

shooting, when she saw a car strike a tree. Asked what happened after the car struck the tree,

Lott first testified, “I just see Chill get out the car and run, and jump in a car with somebody

else.” She later testified that Chill limped to the other car and that she did not see anyone else in

the other car. According to Lott, she saw Chill get out of the driver’s side of the car that crashed.

¶ 28   On cross-examination, defense counsel attempted to ask Lott about a meeting she had

with him and his investigator, Mike Boyne. Lott acknowledged that she met with them, but she

insisted that she could not remember what she told them. She testified that she had memory

problems because she had recently been hit in the head with a baseball bat. Asked how she could

remember what happened on the morning of the murder, two years before trial, if she was unable

to remember a conversation that took place three days earlier, Lott replied, “Because when I got

hit in my head, before I could remember very well.”

¶ 29   Mike Boyne, defense counsel’s investigator, testified for the defense about the

conversation he and counsel had with Gilda Lott. Boyne testified that Lott was reluctant to talk

to them because she was afraid that they would arrest her. However, she told them that she did

not see anything the morning of the murder. According to Boyne, when Lott was asked why she


                                                  9

made statements about the murder, she said that she thought it would help her get out of jail in

her pending criminal case. Boyne further testified that when he asked Lott to give a written

statement, she told him that she could not do so at that time because she had to take her children

somewhere, but she said she would be willing to give a statement later. However, she never did.

¶ 30   Special Agent Joseph Bates was the lead investigator in the case. He interviewed the

defendant and Nortisha Ball on the morning of the murder, and he showed Ball a photo array six

days later. Both of the interviews were video-recorded. Bates testified that he did not know who

killed Mayor Thornton until Ball told him that she saw the defendant get out of Thornton’s car.

He stated that from that point on, the defendant was the focus of the investigation. He

acknowledged that police made no efforts to find out if the mayor had any enemies or to obtain

call logs from the cell phone that was found in his car.

¶ 31   The defendant’s video-recorded interview with Special Agent Bates was played for the

jury. In it, the defendant told Bates that in the early morning hours of April 1, 2010, he was

walking down the street in the vicinity of where Mayor Thornton’s car crashed. He stated that he

heard gunshots and then his leg started to hurt. The defendant stated that he “got out of there”

and went to his girlfriend’s apartment. However, he did not remember how he got home. In the

video, the defendant can be seen limping.

¶ 32   The defendant’s girlfriend, Cynthia Hooker, testified that the defendant borrowed her

vehicle, a red Impala, on the night of March 31, 2010. After giving him permission to use the

car, she went to sleep. She testified that the defendant had returned to her apartment by the time

she awoke shortly before 7 the next morning. He told her that he was out gambling all night and

was not cheating on her. Hooker testified that she and the defendant heard about the murder of

John Thornton while watching the news on television. She stated that as they were watching the


                                                10 

news, police arrived in front of her apartment building, put her red Impala on a tow truck, and

then came to the door. According to Hooker, the defendant seemed just as surprised as she was

that police officers were there. However, she testified that he told her before the officers came to

the door that they must have been looking for him.

¶ 33    The State also presented testimony explaining forensic evidence. Forensic scientist Ellen

Chapman tested swabs taken from both of the defendant’s hands shortly after he was arrested.

She found particles consistent with gunpowder residue in the swab taken from his left hand but

not in the swab taken from his right hand. She testified that gunpowder residue can easily be

transferred from surface to surface.

¶ 34    Trace particles expert Robert Berk examined the defendant’s clothing in November 2011,

after a mistrial was declared in the defendant’s first trial. Berk found small amounts of particles

consistent with gunpowder residue on the defendant’s jeans and T-shirt but found none on his

sweatshirt. Berk explained that the presence of gunpowder residue does not necessarily mean

that the individual fired a weapon. It could mean that the individual has “handled, fired, or been

in close proximity when a weapon was discharged.” Berk also tested the defendant’s clothing

and the swabs from his hands for evidence of particles consistent with the air bags in John

Thornton’s car; however, he found no evidence of these particles. 1

¶ 35    Fingerprint examiner Melissa Gamboe testified that of the 57 fingerprints lifted from

Thornton’s car, only 26 were suitable for comparison. Of those, one matched the defendant’s

fingerprint. That print was found on the exterior of the vehicle on the front portion of the rear


        1
        We note that the State presented extensive testimony about the types of physical evidence that
might demonstrate that a passenger was in John Thornton’s vehicle when the air bags deployed. For
purposes of this appeal, it is sufficient to state that forensic scientists found no such evidence but that
witnesses explained that this does not necessarily mean that he was not in the car when it crashed. It is
worth noting, however, that there was evidence that the sample tested from the interior of one of the air
bags contained a “high concentration” of bromine particles.
                                                    11 

passenger side door. Gamboe testified that there was no way to determine the age of a

fingerprint. She explained, however, that environmental conditions can cause a print to

deteriorate. For example, heat might cause the print, which is mostly comprised of moisture, to

evaporate, and rain might wash it away. She also noted that dust might distort a print.

¶ 36   DNA analyst Jay Winters tested a small bloodstain found on the defendant’s jeans. He

was only able to obtain a partial DNA profile from the blood. He compared that partial profile to

DNA profiles of both the defendant and John Thornton. Winters was able to exclude the

defendant but was not able to exclude Thornton. He testified that although he could not call the

sample a “match,” he could conclude with a reasonable degree of scientific certainty that the

blood on the defendant’s jeans “likely” came from Thornton. Winters explained that the partial

profile found in the bloodstain is found in only 1 in 46,000 unrelated African-American

individuals, 1 in 73,000 unrelated white individuals, and 1 in 17,000 Hispanic individuals.

¶ 37   The jury returned a verdict of guilty. The court subsequently sentenced the defendant to

35 years in prison. On September 7, 2012, the court denied the defendant’s posttrial motion after

a hearing. The defendant filed an appeal that same day.

¶ 38                  Posttrial Claims of Ineffective Assistance of Counsel

¶ 39   On September 12, 2012, the defendant sent the court a letter in which he argued that the

evidence was insufficient to prove his guilt and alleged that he was not fairly represented by

counsel. In particular, he asserted that counsel should have called Laqueshia Jackson to testify in

his second trial. He also alleged that Nortisha Ball falsely claimed that she was threatened by

members of the defendant’s family and that Detective McAfee planted physical evidence against

him.




                                                12 

¶ 40   This court subsequently dismissed the defendant’s then-pending appeal, finding it to be

premature. We remanded the cause to the trial court with directions to conduct a preliminary

inquiry into the defendant’s claims of ineffective assistance of counsel as required under People

v. Krankel, 102 Ill. 2d 181 (1984), and its progeny.

¶ 41   The court held a preliminary Krankel inquiry on May 28, 2015. By that time, Judge

Wharton, who presided over the defendant’s trial, had retired. The matter was therefore assigned

to Judge Baricevic. The court asked the defendant to elaborate on his claims of ineffective

assistance of counsel and allowed defense counsel to respond to each of the defendant’s claims.

¶ 42   The defendant first addressed counsel’s decision not to call Laqueshia Jackson as a

witness in his second trial. He told the court that Jackson recanted her earlier statement and said

that she saw Detective McAfee at the scene of the crime. The defendant told the court that he

asked counsel multiple times to call her as a witness, but he did not do so. Counsel explained,

however, that he and the defendant made a joint decision not to call Laqueshia Jackson as a

witness. Even though she did give counsel a statement recanting her previous testimony, she later

contacted prosecutors and indicated “an eagerness and willingness to testify on behalf of the

State.” Counsel explained that he and the defendant agreed that it would be best not to call her

due to uncertainty over what she might say on the stand. The defendant denied that these

discussions ever took place.

¶ 43   The defendant next told the court that counsel was ineffective for failing to call

Laqueshia Jackson’s sister, Angela Dodd, in his second trial. The defendant claimed that he

asked counsel to call Dodd as a witness because she had informed counsel that she heard

McAfee offer her sister a bribe, but counsel did not do so. Counsel told the court that his only




                                                13 

recollection of Dodd was speaking with her when he was trying to locate Jackson after she

suffered a seizure during the first trial.

¶ 44    The defendant next complained that counsel failed to introduce evidence to show that

DNA testing of the bloodstain on his jeans was unreliable because it was based on a partial DNA

profile. Counsel explained that he made a strategic decision to argue that the evidence did not

prove the defendant was ever inside Thornton’s vehicle because the tiny bloodstain could have

been picked up from blood that was found on the exterior of the car rather than “getting into a

fight about whether it’s his or not.”

¶ 45    The defendant next addressed the closing arguments he challenges in this appeal—the

prosecutor’s reference to a “fresh print” matching the defendant’s fingerprint and his arguments

that the DNA profile in the bloodstain on the defendant’s jeans “matched” Thornton’s DNA and

the blood was Thornton’s blood. Counsel told the court, “If I thought anything was improper, I

would have objected.”

¶ 46    Finally, the defendant complained of counsel’s failure to call two alibi witnesses. He told

the court that he gave defense counsel both names, but counsel did not call the witnesses.

According to counsel, he was unable to locate one of the witnesses, and he decided not to call the

second witness because he learned that the witness was drunk at the time of the murder and

unable to recall any information that could have been helpful to the defendant at trial.

¶ 47    After the defendant presented his claims, the court asked the prosecutor if he wished to

comment. The prosecutor reminded the court that most of the defendant’s claims related to the

sufficiency of the evidence. He then noted that the only claim of ineffective assistance raised in

the defendant’s letter to Judge Wharton was his claim that counsel should have called Laqueshia

Jackson in the second trial. He noted that defense counsel had already testified “that he made a


                                                14 

trial strategy decision.” The prosecutor then told the court, “I think if the Court reviews the

transcripts of both trials, *** the Court will find that Mr. Keefe was a tenacious opponent, to say

the least.” He concluded by asking the court to find that there was no need to appoint another

attorney to present the defendant’s claims of ineffective assistance. He told the court, “I think

Mr. Keefe’s testimony as well as that of the defendant indicates this was trial strategy on the two

main points of ineffectiveness that he raised and the rest are evidentiary issues.” The court took

the matter under advisement so that Judge Baricevic could review the record.

¶ 48   On June 1, 2015, the court entered a detailed written order addressing the defendant’s

claims of ineffective assistance of counsel. The court first stated that it reviewed the record,

including the transcripts from both trials. The court then noted that most of the defendant’s

arguments concerned the weight of the evidence or the credibility of witnesses. The court found

that counsel addressed each of these issues at trial, explaining that counsel pointed out the

weaknesses in the State’s case in both his opening statement and his closing argument, and he

“aggressively cross-examined” the State’s witnesses on the issues raised by the defendant. The

court then considered the defendant’s claims concerning uncalled witnesses. The court noted that

counsel looked for the witnesses the defendant wanted him to call but those witnesses “could not

be found or [were] intoxicated when found.” Significantly, the court noted that the defendant

made no allegation that any witnesses would have provided testimony that would have changed

the outcome of the trial. The court therefore denied the defendant’s motion without appointing

counsel or holding a more formal hearing. This appeal followed.




                                                15 

¶ 49                                        ANALYSIS

¶ 50                                Sufficiency of the Evidence

¶ 51    The defendant first argues that the evidence was insufficient to prove him guilty beyond a

reasonable doubt. We disagree.

¶ 52    When reviewing sufficiency-of-the-evidence claims, we view the evidence in the light

most favorable to the prosecution and determine whether any rational trier of fact could find all

of the elements of the crime beyond a reasonable doubt. People v. Wheeler, 226 Ill. 2d 92, 114

(2007). It is the role of the jury, not the appeals court, to assess the credibility of witnesses and

resolve conflicts in the evidence. People v. Lamon, 346 Ill. App. 3d 1082, 1089 (2004). We will

reverse a defendant’s conviction only if “the evidence is so unreasonable, improbable, or

unsatisfactory” that it raises a reasonable doubt concerning the defendant’s guilt. Wheeler, 226
Ill. 2d at 115.

¶ 53    The defendant argues that the evidence was insufficient to support his conviction for two

reasons. First, he argues that both of the eyewitnesses, Nortisha Ball and Gilda Lott, gave

accounts that were not credible enough to be believed. We note that the accounts at issue are

Ball’s statement to police and Lott’s trial testimony. The defendant points out that both witnesses

gave conflicting statements, Ball acknowledged being under the influence of drugs at the time of

the murder, and Lott admitted to having memory problems. He also points to discrepancies in

their stories. In particular, he notes that Ball said the defendant exited the passenger side of

Thornton’s car, while Lott testified that he exited the driver side. He also notes that Lott claimed

that she was with a group of people that included Ball when she witnessed the crash, while Ball

told police she was alone at the time and she testified that she did not know Lott. The defendant

also points to inconsistent statements as to where the witnesses were standing when they


                                                 16 

observed the car crash. He contends that because of these discrepancies and the credibility issues

with both witnesses, no reasonable trier of fact could have believed their stories. We are not

persuaded.

¶ 54    We reiterate that it is the function of the jury, as trier of fact, to resolve conflicts in the

evidence and to assess the credibility of witnesses. Lamon, 346 Ill. App. 3d at 1089. It is true that

the defendant could not have exited both sides of Thornton’s vehicle, as he points out. It is also

highly unlikely that he would have exited the driver’s side, as Lott testified, because Thornton’s

body was found in the driver’s seat, slumped over the steering wheel. However, jurors were not

required to disregard Lott’s story in its entirety because she did not remember which side of the

car the defendant exited, nor were they required to disregard the witnesses’ accounts due to other

minor inconsistencies. See People v. Wesley, 382 Ill. App. 3d 588, 592 (2008). It is also worth

noting that jurors had the opportunity to see the video recording of the statement Ball gave to

police on the morning of the murder. That statement was given four hours after the murder. In it,

Ball was not evasive, as both she and Lott were on the stand. Jurors could reasonably have found

her initial statement to be credible.

¶ 55    Moreover, Ball’s statement to police and Lott’s testimony were not the only evidence

linking the defendant to the murder. As discussed earlier, he admitted to police that he was at the

scene, and his girlfriend testified that he was out that night driving her red Impala—the same

type of car Ball saw the defendant use to leave the scene.

¶ 56    There was also physical evidence against the defendant, which brings us to his second

argument concerning the sufficiency of the evidence. The defendant argues that the physical

evidence “was weak and did not place him inside the car.” We disagree.




                                                  17 

¶ 57   In support of this argument, the defendant points out that the only fingerprint that

matched the defendant’s was found on the exterior of the vehicle and that the DNA analyst, Jay

Winters, could not definitively say that the blood on the defendant’s jeans came from the mayor.

He acknowledges that gunpowder residue was found on his left hand and on his clothing, but he

emphasizes the testimony of two of the State’s experts, who explained that gunpowder residue

does not necessarily indicate that an individual fired a weapon. He points out that there was no

ballistic evidence linking the defendant to a specific weapon used in the murder. He also

emphasizes that there were no fibers consistent with his clothing found in Thornton’s vehicle,

there were no hairs matching the defendant’s hair found in the vehicle, and there were no

particles consistent with Thornton’s air bags found on his clothing.

¶ 58   The State acknowledged at trial, and acknowledges in this appeal, that no single piece of

evidence, standing alone, was strong enough to support his conviction. However, when

evaluating the sufficiency of the evidence, the question is not whether each individual piece of

evidence is strong enough to support the conviction, but whether any reasonable jury, viewing all

of the evidence in the light most favorable to the State, could have found the defendant guilty.

People v. Collins, 106 Ill. 2d 237, 261 (1985) (citing Jackson v. Virginia, 443 U.S. 307, 319

(1979)). We believe that the evidence, taken together, provided ample support for the

defendant’s conviction. The DNA sample taken from the bloodstain on the defendant’s jeans

provides strong evidence connecting the defendant to the crime. Although the sample yielded a

partial profile which could not be called a “match,” Winters was able to determine that the partial

profile occurred in only 1 in 46,000 unrelated African-Americans, thereby making it likely, in his

professional opinion, that the blood was John Thornton’s. This evidence, combined with all the




                                                18 

other evidence we have discussed, was sufficient to allow a reasonable jury to conclude that the

defendant shot John Thornton.

¶ 59                                   Nortisha Ball’s Letter

¶ 60    The defendant next challenges the use of Nortisha Ball’s letter to Judge Wharton to

impeach her credibility. Before addressing his argument, additional background is warranted.

¶ 61    Ball sent a four-page handwritten letter to the court just days after a mistrial was declared

in the first trial. She asked Judge Wharton to place her in protective custody because she had

been threatened by members of the defendant’s family. She wrote, “I talked to my sister. She

said Jackson[’s] cousin came by with a gun and told her when I get out he was gone [sic] kill

whoever’s in the house.” The defendant filed a motion in limine to exclude evidence of any

allegations of threats made to witnesses. The court granted the motion but indicated that if

defense counsel questioned witnesses on their reasons for changing their testimony, this would

open the door for the State to inquire about the alleged threats. As discussed earlier, defense

counsel did ask Ball whether anyone had threatened her. The State was then allowed to ask her

about the contents of the letter. Ball admitted writing in the letter that, contrary to her earlier

testimony, she was being threatened. However, she was not questioned about her sister’s

statement, the defendant’s cousin’s statement, or her allegation that the threats came from

members of the defendant’s family. In addition, the court ruled that the letter itself would not be

sent to the jury.

¶ 62    The defendant argues that use of the letter was improper for two reasons. First, he argues

that the letter contained inadmissible hearsay. This argument is unavailing. Although the letter

did contain hearsay statements attributable to Ball’s sister and the defendant’s cousin, these

statements were not presented to the jury.


                                                 19 

¶ 63   Second, the defendant argues that the court allowed the State to use the letter to impeach

Ball on a collateral matter. He points out that the letter was used to impeach her testimony that

she had not been threatened by anyone in connection with the trial. He further argues that the

error was highly prejudicial and requires reversal because Ball’s credibility as a witness was

crucial to the State’s case. We reject this contention.

¶ 64   Prior inconsistent statements are generally admissible because they “are a vital tool to

challenge witness credibility.” People v. White, 2011 IL App (1st) 092852, ¶ 52. However, a

witness may not be impeached on a collateral matter. Collins, 106 Ill. 2d at 269. A matter is

collateral if it could not be introduced for any purpose other than to contradict the witness. Id.

The testimony at issue was elicited during redirect examination. One of the purposes of redirect

is to allow attorneys to ask witnesses “questions designed to remove unfavorable inferences or

impressions raised by the cross-examination.” People v. Chambers, 179 Ill. App. 3d 565, 577

(1989). However, the scope of redirect is limited to matters that were raised during cross-

examination. Id.

¶ 65   The latitude allowed during cross-examination and redirect is a matter within the

discretion of the trial court. Collins, 106 Ill. 2d at 269. The determination of whether a matter is

“collateral” for purposes of proper impeachment is also a decision left to the discretion of the

trial court. Id. at 269-70. We will not reverse the court’s decision “unless there has been a clear

abuse of discretion resulting in manifest prejudice to the defendant.” Id. at 269.

¶ 66   We note that Ball’s letter contradicted two aspects of her testimony—her claim that she

did not really know who she saw getting out of John Thornton’s car and her testimony denying

that she had been threatened. Her testimony that she did not know who she saw leaving the car is

clearly not a collateral matter. That testimony goes straight to the heart of the State’s case. As the


                                                 20 

State points out, prior inconsistent statements on noncollateral matters are admissible even if

they are consistent with other prior inconsistent statements, such as Ball’s statement to police.

See White, 2011 IL App (1st) 092852, ¶ 53.

¶ 67    The defendant argues, however, that Ball’s testimony that she was not threatened was a

collateral matter. We disagree. It is true, as the defendant contends, that whether Ball received

threats is not a question related to any of the elements of the crime. Nevertheless, it was relevant

to help explain why her testimony was inconsistent with her statement to police, and it allowed

the State to counter the “unfavorable inference” created by her cross-examination testimony that

she had not been threatened. See Chambers, 179 Ill. App. 3d at 577.

¶ 68    Finally, we find that the potential prejudicial effect of the letter was minimized because

the letter was not sent to the jury, Ball was not questioned about the source of the threats, and

although the prosecutor did refer to the letter during closing argument, he did not mention the

threats. We find no clear abuse of discretion in the court’s decision to impeach Ball with portions

of the letter.

¶ 69                                    Closing Arguments

¶ 70    The defendant next argues that he was denied a fair trial by improper and prejudicial

remarks during the State’s closing argument. He argues that the prosecutor improperly referred

to the fingerprint found on the vehicle as a “fresh print,” even though there was no evidence as to

the age of the print. He also complains that the prosecutor told jurors that the DNA profile from

the bloodstain on the defendant’s jeans “matched” John Thornton’s DNA and that he told them

multiple times that John Thornton’s blood was on the defendant’s jeans. The defendant argues

that these comments misstated the evidence because Jay Winters testified that the sample could

not be called a match and that the blood was “likely” that of Mayor Thornton. He acknowledges


                                                21 

that counsel did not object to any of these comments, but he urges us to consider them under the

plain error doctrine. We are not persuaded.

¶ 71   Prosecutors are afforded considerable latitude in closing arguments. People v. Smith, 141
Ill. 2d 40, 60 (1990). A prosecutor may argue facts in evidence and may draw any reasonable

inferences from that evidence. However, a prosecutor may not misstate the evidence and may not

argue assumptions that are not based on the evidence. People v. Rivera, 277 Ill. App. 3d 811, 821

(1996). In deciding whether challenged remarks are improper, we must consider the remarks in

the context of the closing argument as a whole. Wheeler, 226 Ill. 2d at 122. Improper remarks do

not always require reversal. They require reversal only if the remarks “result in substantial

prejudice to the defendant.” Smith, 141 Ill. 2d at 60. In other words, reversal is warranted only in

cases where it is impossible to know whether or not the improper comments contributed to the

defendant’s conviction. People v. Linscott, 142 Ill. 2d 22, 28 (1991).

¶ 72   We first consider the prosecutor’s comments about the DNA evidence. The prosecutor

first reminded jurors that according to Winters, the bloodstain found on the defendant’s jeans

could not be his own blood. He then stated, “You heard Jay Winters say it’s likely the victim’s

blood, and he said the profile only occurs in one in 46,000 blacks.” He reminded jurors that the

population of Washington Park is approximately 4200, a fact to which the parties stipulated. He

then argued, “So think about it. Take ten villages the size of Washington Park and put them side

by side, and that profile that matched John Thornton’s is going to come up one time.” He

acknowledged that Winters said that he could not say definitively that the blood was John

Thornton’s blood. He argued, however, that based on the statistical likelihood, jurors could

conclude that the blood was Thornton’s. The prosecutor argued, “So we know that that blood

again is John Thornton’s.” He went on to discuss other evidence but then came back to the


                                                22 

bloodstain, telling jurors, “And we have the mayor’s blood, and I submit to you, using your

common sense, one in 48,000, it’s the mayor’s.” 2

¶ 73   The defendant argues that the prosecutor misstated Winters’ testimony about the DNA

evidence in two respects. First, he argues that the statements that the blood was Mayor

Thornton’s were not based on the evidence because Winters only testified that it was “likely”

Thornton’s blood. We disagree. The prosecutor acknowledged that Winters testified that it was

impossible to definitively determine that the blood came from Mayor Thornton. He then gave

jurors a reason to conclude that it was in fact Mayor Thornton’s blood. This argument was based

on the evidence presented, and the conclusion that the blood was John Thornton’s was a

reasonable inference to be drawn from the evidence.

¶ 74   The defendant also challenges the prosecutor’s statement that the DNA profile “matched”

John Thornton’s. A more detailed discussion of Jay Winters’ testimony is helpful to our

resolution of this argument.

¶ 75   As discussed earlier, Winters testified that the sample could not be called a “match.” He

also testified that it is never possible to determine with absolute certainty that DNA found in a

sample comes from a specific individual. He testified, however, that some samples can be

characterized as “matches.” Winters was asked to explain the difference. He explained that a

sample can be deemed to be a “match” when “all the alleles detected in an item of evidence

match the profile from the individual I’m comparing it to.” By contrast, he explained that in “a

situation that the profile is incomplete at some loci,” he can conclude only that an individual

cannot be excluded and he cannot “use the term ‘match.’ ” Winters further explained that when



       2
        We note that this is a misstatement of Winters’ testimony that one in 46,000 African-Americans
would have the same partial profile. However, the defendant does not challenge this statement. As
mentioned, the prosecutor used the accurate figure of 46,000 earlier in his argument.
                                                 23 

an individual cannot be excluded, he can then enter the DNA profile from the sample into a

computer database that determines how common that profile is in the general population.

¶ 76    We agree with the defendant that the prosecutor’s use of the term “matched” misstated

Winters’ testimony. 3 However, we do not believe this comment was prejudicial enough to

warrant reversal. It was an isolated comment in the middle of a detailed argument in which the

prosecutor accurately explained to jurors what Winters’ analysis of the DNA sample could and

could not tell them about the blood. Reading the State’s argument in its entirety, the prosecutor

acknowledged that the blood could not be deemed a “match” but gave jurors rational reasons to

find that the blood was John Thornton’s.

¶ 77    We next consider the prosecutor’s remarks about the fingerprint. During the State’s initial

closing argument, he pointed out that the defendant’s fingerprint was found on John Thornton’s

car. He did not initially refer to the print as a “fresh print.” During the defendant’s closing

argument, counsel argued that the prosecution “tried to get [Gamboe] to commit that it had to be

a recent print *** but she wouldn’t do it.” He reminded jurors that Gamboe testified that it was

impossible to determine the age of a fingerprint. He also reminded jurors that there were

numerous prints lifted from the vehicle that were suitable for comparison, including two found in

the interior. He emphasized that neither of the prints lifted from the interior of the vehicle

matched the defendant’s print and that none of the prints were compared to John Thornton’s

prints or entered into a database to determine whose prints they were. During rebuttal argument,

the prosecutor did not directly address defense counsel’s argument concerning the age of the

print. He emphasized that the print was found on the passenger side of the car, the side the


        3
         We note that it would not be inaccurate to say that the genetic variations, or alleles, found in the
partial profile matched those in John Thornton’s known profile, even though it was impossible to
determine whether the alleles in the missing parts of the profile would also match Thornton’s. However,
use of the term “match” is misleading.
                                                    24 

defendant exited. He then addressed the defendant’s argument that numerous other prints were

found on the car that did not match the defendant’s. He stated, “You heard from Melissa

Gamboe, a fresh print—or [crime scene investigator] Abby Keller, I’m sure there’s lots of

prints.”

¶ 78       We agree with the defendant that this remark misstated the evidence. The State argues

that the prosecutor could properly infer from Gamboe’s testimony that the print was a fresh print.

This is because she testified that weather conditions such as heat or rain can cause a print to

deteriorate. Although we agree that this is a reasonable inference, the prosecutor told jurors that

they heard from Gamboe that it was a fresh print. That is not accurate. However, we do not

believe this isolated remark played any role in the jury’s verdict. The prosecutor made several

references to the fingerprint and only referred to it once as a “fresh print.” The emphasis of his

argument was on the location of the print, not its age. We do not believe either of the two

comments we have found to be inaccurate would have been prejudicial enough to warrant

reversal even if counsel had objected, and they certainly did not rise to the level of plain error.

¶ 79                                      Cumulative Error

¶ 80       The defendant next argues that the cumulative effect of these asserted errors deprived

him of a fair trial. We have already found that the court properly permitted the State to question

Nortisha Ball about her letter to Judge Wharton, that some of the prosecutor’s challenged

remarks were proper, and that the improper remarks were not prejudicial enough to warrant

reversal. We therefore reject the defendant’s claim that cumulative error denied him a fair trial.

¶ 81                             Krankel Inquiry and Harmless Error

¶ 82       The defendant raises two issues concerning the court’s inquiry into the claims of

ineffective assistance of counsel he raised in his letter to Judge Wharton. First, he contends that


                                                 25 

the court erred in allowing the State to participate in the preliminary inquiry. Second, he

contends that the court erred in declining to appoint counsel to help the defendant present those

claims because he showed that counsel may have neglected his case. We reject both contentions.

¶ 83   When a defendant raises a pro se claim of ineffective assistance of counsel, the court

“must inquire adequately into the claim and, under certain circumstances, must appoint new

counsel to argue the claim.” People v. Skillom, 2017 IL App (2d) 150681, ¶ 25 (citing Krankel,
102 Ill. 2d at 187-89). However, the court is not always required to appoint new counsel or hold

a full evidentiary hearing on a defendant’s claims. People v. Moore, 207 Ill. 2d 68, 77 (2003);

People v. Crutchfield, 2015 IL App (5th) 120371, ¶ 24. The court should first conduct a

preliminary inquiry into the factual basis of the defendant’s claims. Moore, 207 Ill. 2d at 77-78;

Crutchfield, 2015 IL App (5th) 120371, ¶ 24. If, after conducting this inquiry, the court

determines that the defendant’s claims lack merit or relate solely to matters of trial strategy, the

court may deny the defendant’s pro se motion without appointing new counsel or holding further

proceedings. If, however, the court finds that the defendant has shown possible neglect of his

case by counsel, the court should appoint a new attorney to represent the defendant at a hearing

on those claims. Moore, 207 Ill. 2d at 78; Crutchfield, 2015 IL App (5th) 120371, ¶ 25.

¶ 84   The procedure to be followed at a preliminary Krankel inquiry “is somewhat flexible.”

People v. Fields, 2013 IL App (2d) 120945, ¶ 40. It is appropriate for the court to consider its

own knowledge of counsel’s performance during the trial. It is also appropriate—and in most

cases necessary—for the court to discuss the allegations with the defendant and to ask questions

of trial counsel. Id. ¶ 39. However, the State should not be “an active participant during the

preliminary inquiry.” Id. ¶ 40. Ordinarily, “virtually no opportunity for State participation is




                                                26 

offered during” this stage. Id. Our supreme court has held that “it is critical that the State’s

participation at that proceeding, if any, be de minimis.” People v. Jolly, 2014 IL 117142, ¶ 38.

¶ 85   The State’s participation in preliminary Krankel proceedings is limited by the nature of

those proceedings. As our supreme court explained in Jolly, the purpose of the preliminary

inquiry is to enable the court to create “an objective record for review” of the defendant’s claims

“and thus potentially limit issues on appeal.” Id. ¶¶ 38-39. The goal of creating an objective

record for review is thwarted if the State is permitted “to bias the record against a pro se

defendant” by subjecting the evidence or information gleaned at the preliminary inquiry to “one-

sided adversarial testing.” Id. ¶ 39. In addition, State participation in a preliminary inquiry

creates a risk that the inquiry “will be turned into an adversarial proceeding, with both the State

and trial counsel opposing the defendant,” which is problematic because it forces a defendant to

act pro se in an adversarial proceeding even if he has not waived the right to counsel. Fields,

2013 IL App (2d) 120945, ¶¶ 40-41.

¶ 86   We will not overturn the court’s determination that a defendant’s claims do not require

the appointment of new counsel unless that determination is manifestly erroneous. Crutchfield,

2015 IL App (5th) 120371, ¶ 20. However, we review de novo questions concerning the manner

in which the inquiry was conducted. Skillom, 2017 IL App (2d) 150681, ¶ 25.

¶ 87   The defendant argues that the State’s participation at the preliminary inquiry in this case

was adversarial and “more than de minimis.” This is so, he contends, because the State was

permitted to make direct arguments against his claims of ineffective assistance of counsel. The

State argues that its participation was de minimis at most. The State notes that prior to the end of

the hearing, when the court asked if the prosecutor had any comments, the State “sat quietly at its

counsel table and listened.” The State surmises that the court only asked the prosecutor to


                                                27 

comment because the judge hearing the inquiry was new to the case and “was trying to gain an

on-the-record framing and context before reviewing the record.”

¶ 88     We are not convinced by the State’s characterization of its participation. Contrary to the

State’s assertion, the prosecutor did more than frame the issue and provide context; he presented

an argument in opposition to the defendant’s claim of ineffective assistance of counsel. For the

reasons that follow, we cannot find that this argument amounted to de minimis participation, but

we find the error to be harmless under the facts and circumstances of this case.

¶ 89     Although the State’s participation in this matter was fairly minimal in comparison to

some of the cases we will discuss, this does not necessarily make its participation de minimis.

We find the First District’s decision in People v. Flemming, 2015 IL App (1st) 111925-B,

instructive. There, the defendant made an oral motion for new trial based on allegations of

ineffective assistance of counsel. Id. ¶ 45. The trial court asked the defendant to elaborate on his

claims and then asked the prosecutor to question defense counsel. Id. ¶¶ 45-46. The prosecutor

asked counsel a total of seven questions. Id. ¶ 46. The trial court denied the defendant’s motion,

and the defendant appealed. Id. ¶ 47.

¶ 90     On appeal, the First District initially found the State’s participation to be de minimis. Id.

¶ 88. However, the court reversed this decision after being directed by the supreme court to

reconsider its ruling in light of Jolly. Id. ¶ 89. The court acknowledged that “the State’s

participation was minimal.” Id. ¶ 90. However, the court also noted that the State’s questions to

defense counsel elicited testimony that refuted the defendant’s claims. Id. Because this type of

adversarial advocacy was “ ‘contrary to the intent of a preliminary Krankel inquiry,’ ” the court

concluded that it was more than de minimis participation. Id. (quoting Jolly, 2014 IL 117142,

¶ 40).


                                                   28 

¶ 91     Here, too, the State’s participation included adversarial advocacy. As noted, the State

argued that the defendant’s claims should be denied without further proceedings and the

appointment of a new attorney. That argument went on, uninterrupted, for nearly two pages in

the transcript. See People v. Gore, 2018 IL App (3d) 150627, ¶ 38 (rejecting the State’s

argument that its participation was de minimis where the prosecutor “spent nearly two

uninterrupted pages of record arguing vociferously against [the] defendant’s claims”). The fact

that this argument took place at the end of a hearing during which the State previously “sat

quietly at its counsel table and listened” does not transform the State’s argument into de minimis

participation. See People v. Robinson, 2015 IL App (1st) 130837, ¶ 80 (rejecting the State’s

argument that its participation was de minimis where the prosecutor presented arguments at the

end of the preliminary inquiry rather than addressing each of the defendant’s claims as he made

them).

¶ 92     We also note that the State’s participation in this matter was markedly different than the

type of participation that courts have found to be de minimis. In Fields, the Second District

suggested that de minimis participation might occur in “a situation where the State may be asked

to offer concrete and easily verifiable facts at the hearing.” (Emphasis in original.) Fields, 2013
IL App (2d) 120945, ¶ 40. In People v. Peters, 2018 IL App (2d) 150650, ¶ 26, the trial judge

and the prosecutor discussed a pending pro se motion alleging ineffective assistance of counsel

one week before the court held a Krankel inquiry. The prosecutor told the judge that he could

make his own independent assessment of defense counsel’s performance, but he noted that the

motion included matters related to trial strategy, and he stated, “ ‘I believe that he did receive

adequate representation.’ ” Id. The trial court conducted a hearing the following week without

input from the State. Id. ¶ 27. On appeal, the Second District found that these comments “rose


                                                29 

only to the level of de minimis.” Id. ¶ 31. Here, the State’s participation consisted of more than

the few passing comments involved in Peters and was not limited to providing concrete

verifiable facts as contemplated by the Fields court. We cannot find the State’s participation in

this matter to be de minimis. The next question is whether reversal is required.

¶ 93   Our supreme court considered this very question in Jolly. During the Krankel inquiry in

that case, the trial court allowed the defendant to explain each of his claims of ineffective

assistance of counsel but “repeatedly stopped [the] defendant from making any argument on his

claims.” Jolly, 2014 IL 117142, ¶ 18. The court explained to the defendant that the purpose of

the hearing was to ascertain what his claims were, not to argue the merits of those claims. Id. The

court then allowed the State to question defense counsel as a witness but did not allow the

defendant to cross-examine him. Id. ¶ 19. The court finally permitted both parties to present

arguments on whether a full evidentiary hearing was necessary. Id. ¶ 21.

¶ 94   Before ruling, the court told the parties that it would consider the court file, its own

observations of defense counsel’s performance during the trial, and the statements of both the

defendant and his attorney at the preliminary Krankel hearing. Id. ¶ 22. As noted, the statements

of defense counsel were elicited through questioning by the State. Id. ¶ 20. The court also

indicated that it would consider the judge’s personal knowledge of defense counsel’s work over

the years as a criminal defense attorney in previous unrelated cases. Id. ¶ 22. The court denied

the defendant’s pro se motion, and the defendant appealed. Id.

¶ 95   Obviously, what occurred in Jolly was far more egregious than what occurred in this

case. Indeed, the State conceded on appeal in Jolly that the trial court erred. Id. ¶ 27. The State

argued, however, that the errors were harmless because the inquiry created an adequate record

for appellate review and because the defendant’s underlying claims of ineffective assistance


                                                30 

lacked merit. Id. The Fourth District agreed, finding that the court “thoroughly examined the

factual matters and questioned both [the] defendant and his trial counsel in a fair and impartial

manner” and that two of the defendant’s underlying claims lacked merit. Id. ¶ 37.

¶ 96    The supreme court reversed that decision, holding that in light of “the rationale of

Krankel and its progeny,” it could not “conclude that the circuit court’s error in [that] case was

harmless beyond a reasonable doubt.” Id. ¶ 40. As stated previously, the primary purpose of a

preliminary inquiry is to create “an objective record for review” of the defendant’s claims. Id.

¶ 39. The supreme court explained, however, that the State’s active participation in the inquiry in

that case allowed it “to bias the record against a pro se defendant.” Id. The court went on to

explain that the record produced at a hearing “with one-sided adversarial testing cannot reveal, in

an objective and neutral fashion, whether the circuit court properly decided that a defendant is

not entitled to new counsel.” Id. The court therefore concluded that the appropriate remedy in

that case would be to remand the matter for a proper preliminary Krankel inquiry in front of a

different judge. Id. ¶ 46.

¶ 97    The Jolly court did not specifically hold that allowing the State to participate in more

than a de minimis role could never amount to harmless error. See Skillom, 2017 IL App (2d)
150681, ¶ 28. Two courts have considered this question after Jolly and reached different results.

See Gore, 2018 IL App (3d) 150627, ¶ 39; Skillom, 2017 IL App (2d) 150681, ¶ 28.

¶ 98    In Skillom, the trial court did not ask the defendant about his claims at the Krankel

inquiry. Instead, the court asked defense counsel to call the defendant as a witness and question

him. The court then allowed the State to cross-examine the defendant and directed both parties to

present arguments. Skillom, 2017 IL App (2d) 150681, ¶ 27. On appeal, the Second District

found that there was “no question that the trial court erred” in conducting the preliminary inquiry


                                                31 

in this manner. Id. The State, however, argued that the error was harmless. Id. ¶ 28. Before

considering whether the error was harmless, the court had to decide whether harmless error

analysis was appropriate after Jolly. In addressing that question, the court first noted that the

Jolly court did not explicitly hold that errors in how preliminary Krankel inquiries are conducted

can never constitute harmless error. Id. The court then noted that the Jolly court “specifically

declined to hold that the error in that case constituted structural error.” Id. (citing Jolly, 2014 IL
117142, ¶ 45). The Skillom court explained that errors that are not structural may be found to be

harmless. Id. (citing Neder v. United States, 527 U.S. 1, 7-8 (1999)). The court then found that

the error in the case before it was harmless beyond a reasonable doubt because the objective

record rebutted the defendant’s claims of ineffective assistance of counsel. Id. ¶ 30.

¶ 99   In Gore, the Third District reached the opposite conclusion. There, the defendant raised

several claims of ineffective assistance of counsel, including failure to subject the State’s case to

adequate adversarial testing, failure to provide the defendant with discovery materials, and the

fact that counsel was apparently sick during the trial and may not have been fully alert. See

Gore, 2018 IL App (3d) 150627, ¶¶ 12-15. At the preliminary Krankel hearing on these claims,

the State participated in a “long discussion” about the defendant’s allegations. Id. ¶ 13. After

discussing all of the defendant’s claims, the court asked the State for its input. The State

responded with an argument “which spans nearly two uninterrupted pages of the report of

proceedings.” Id. ¶ 14. In denying the defendant’s motion, the court referenced specific points

made in the prosecutor’s argument. Id. ¶¶ 15, 38.

¶ 100 On appeal, the Third District first rejected the State’s contention that its participation in

the inquiry was de minimis. Id. ¶ 38. The court then addressed the State’s contention that any

error was harmless because the trial court “ultimately relied upon its own observations in


                                                 32 

denying [the] defendant’s claims.” Id. ¶ 39. Rather than consider whether the error was harmless

on the record before it, the Gore court found that the State’s argument was “foreclosed by the

decision in Jolly, in which our supreme court rejected the notion that a Krankel inquiry

conducted in adversarial fashion could be considered harmless error.” Id.

¶ 101 We find the Skillom court’s careful analysis of the question to be persuasive. We will

therefore consider whether the error in this case was harmless.

¶ 102 In this case, the State participated in the inquiry by presenting an argument, but it did not

question the defendant or defense counsel. The defendant’s claims of ineffective assistance of

counsel can be reviewed by looking at the record of the two trials and the statements of defense

counsel during the Krankel inquiry, which, as noted, were not elicited by the State. As such,

there is an objective record for us to review to determine whether the court correctly declined to

appoint a new attorney and hold further hearings. As we have explained, this was the chief

concern of the supreme court in Jolly.

¶ 103 This is not to minimize the fact that the State was permitted to argue against the

defendant’s position in a hearing where he appeared pro se without having waived the right to

counsel. We find the error to be harmless under the circumstances of this case for two reasons.

First, as just discussed, there is an objective record for this court to review. As we will discuss

shortly, our review of that objective record leads us to conclude that the court ruled correctly.

¶ 104 Second, the record shows that the State’s argument likely had little or no influence on the

court’s decision. Unlike what happened in Gore, the State did not offer any specific arguments in

favor of defense counsel’s performance that were not offered by counsel himself. Although the

prosecutor argued that most of the arguments raised in the letter had to do with the strength of

the evidence, rather than counsel’s performance, the record indicates that the court was well


                                                 33 

aware of this fact before hearing this argument. At times during the hearing, the defendant

attempted to point out inconsistencies in the witness testimony and other weaknesses he saw in

the State’s evidence. Each time he did so, the court advised him that the sole purpose of the

hearing was to evaluate his claims of ineffective assistance of counsel. Likewise, the court did

not merely reiterate the prosecutor’s assertion that defense counsel was a “tenacious opponent”;

the court gave specific examples of counsel’s performance that it could only have gleaned from

conducting its own thorough review of the record. Thus, under the facts before us, we do not

believe there is any possibility that the State’s argument led the court to rule differently than it

might have ruled had the prosecution not been given an opportunity to present it.

¶ 105 In summary, the State’s participation in the preliminary inquiry, while inappropriate, did

not prevent the court from creating an objective record for us to review and did not tip the

balance against the defendant. Moreover, because our review of the objective record leads us to

conclude that the court made the correct decision, it would make little sense to reverse this case

and remand for further hearings at which the court would necessarily reach the same conclusion.

For these reasons, we find that the error in this case was harmless beyond a reasonable doubt.

¶ 106                 Krankel Inquiry and Ineffective Assistance of Counsel

¶ 107 The defendant’s final contention is that the court erred in deciding not to appoint a new

attorney and hold further hearings on his claims. Additional hearings and the appointment of a

new attorney are not warranted unless the defendant’s allegations are “sufficiently detailed” and

challenge more than trial counsel’s strategic decisions. Fields, 2013 IL App (2d) 120945, ¶ 21.

However, if it appears that counsel may have neglected the defendant’s case, the court should

appoint new counsel and hold further hearings. People v. Nitz, 143 Ill. 2d 82, 134-35 (1991). As




                                                34 

stated previously, we will reverse the court’s determination only if we find it to be manifestly

erroneous. Crutchfield, 2015 IL App (5th) 120371, ¶ 20.

¶ 108 To support a claim of ineffective assistance of counsel, a defendant must demonstrate

both that counsel’s performance was deficient and that the defendant suffered prejudice as a

result. People v. Edwards, 195 Ill. 2d 142, 162 (2001) (citing Strickland v. Washington, 466 U.S.
668, 687 (1984)). To establish that counsel’s performance was deficient, a defendant must show

that it fell below an objective standard of reasonable representation. People v. Makiel, 358 Ill.

App. 3d 102, 105 (2005) (citing Edwards, 195 Ill. 2d at 162-63). To establish prejudice, a

defendant must show that but for counsel’s deficient performance, there is a reasonable

probability that the outcome of the trial would have been different. Id. at 105-06 (citing

Strickland, 466 U.S. at 694). Counsel’s performance enjoys a strong presumption that it was

based on sound trial strategy. Id. at 106 (citing Strickland, 466 U.S. at 689).

¶ 109 Here, the defendant argued that counsel was ineffective for (1) failing to call Laqueshia

Jackson and Angela Dodd as witnesses at his second trial, (2) failing to call two alibi witnesses,

(3) failing to object to misstatements during the State’s closing argument, and (4) failing to

present evidence concerning the unreliability of the State’s DNA evidence. We may quickly

dispose of the defendant’s claim that counsel was ineffective for failing to object during closing

arguments. We have already concluded that only two of the challenged remarks were improper

and that those two isolated comments were not prejudicial enough to warrant reversal because

they did not contribute to the jury’s verdict. In light of this conclusion, the defendant cannot meet

his burden of demonstrating that it was reasonably probable that he would have been acquitted

had counsel objected. As such, his claim of ineffective assistance of counsel based on those




                                                 35 

remarks must fail. The defendant’s remaining claims merit further discussion, and we address

them in turn.

¶ 110 We first consider the defendant’s claim that counsel was ineffective for failing to call

Laqueshia Jackson in his second trial. At the Krankel inquiry, counsel told the court that he made

a strategic decision not to call Jackson because she had indicated a willingness to testify for the

State and he was uncertain as to what she would testify if called to the stand. The record of the

defendant’s first trial shows that this decision constituted sound trial strategy. As we discussed

earlier, Jackson testified at the defendant’s first trial that she saw the defendant get out of the

mayor’s vehicle, limp to another vehicle, and drive away. This was consistent with her statement

to police, although she gave police conflicting statements about the second vehicle. Later, when

Jackson was questioned outside the presence of the jury about the allegation that Detective

McAfee offered her a bribe, she was visibly shaken and sobbed on the stand. Because of this,

defense counsel had grave concerns about cross-examining her further in front of the jury. The

same concerns would have been present had Jackson testified at the second trial. Thus, calling

her as a witness would have been risky, even if counsel could have been certain that she would

have given testimony helpful to the defendant.

¶ 111 Moreover, as discussed, counsel had reason to believe that Jackson would have again

given testimony implicating the defendant. And even if she did change her testimony and claim

that she did not see the defendant get out of the car, the State would have been able to use both

her prior inconsistent statement to police and her inculpatory testimony from the first trial as

substantive evidence against the defendant. See 725 ILCS 5/115-10.1 (West 2010). Thus, the

decision not to call Jackson as a witness in the second trial constituted sound trial strategy.




                                                 36 

¶ 112 The defendant also asserted that counsel was ineffective for failing to call Jackson’s

sister, Angela Dodd, as a witness in his second trial. During the defendant’s first trial, Dodd

called the court and claimed that she had witnessed McAfee offering Jackson a bribe. We

acknowledge that defense counsel stated at the Krankel inquiry, more than three years later, that

he only remembered talking to Dodd about Jackson’s whereabouts. However, we have already

found that counsel’s decision not to call Jackson constituted sound trial strategy, and without

Jackson’s testimony, Dodd’s testimony was not relevant to any issue in the case.

¶ 113 The court also rejected the defendant’s claim that counsel was ineffective for failing to

call two alibi witnesses. As discussed previously, counsel explained that he was unable to locate

one witness and found that the second witness had no helpful information because he was

intoxicated at the relevant time. We note that, in rejecting this claim, the court incorrectly stated

that the second witness was intoxicated when counsel spoke to him. The court also emphasized,

however, that the defendant did not allege that any uncalled witness would have offered

testimony likely to have changed the outcome of the trial. See Fields, 2013 IL App (2d) 120945,

¶ 21 (noting that a trial court should reject an allegation of ineffective assistance of counsel if it

is not sufficiently detailed). It is also worth reiterating that the defendant admitted to police in a

recorded interview that he was at the scene of the crime. The defendant failed to show that

calling any additional witnesses would have been reasonably likely to change the outcome of his

trial.

¶ 114 The defendant’s final claim of ineffective assistance of counsel relates to the DNA

evidence. In determining whether the trial court correctly rejected this claim, we must consider

counsel’s handling of this evidence in its entirety. People v. Watson, 2012 IL App (2d) 091328,

¶ 32.


                                                 37 

¶ 115 During cross-examination, defense counsel got Jay Winters to acknowledge that the

partial profile obtained from the bloodstain on the defendant’s jeans was not a “match” for John

Thornton’s DNA and that he could not be certain that it was Thornton’s blood. Winters also

acknowledged that DNA analysis cannot determine how or when the blood got on the

defendant’s jeans. Counsel elicited testimony from Winters that he did not test a swab taken from

a bloodstain on the interior roof of the vehicle because he was not given permission to conduct

tests that would consume the DNA in the swab, even though he acknowledged that his testing

consumed all the DNA in the bloodstain on the defendant’s jeans. Counsel also questioned

Winters about the calculations he used to determine the frequency of the partial profile in the

general population. Winters admitted that he performed one set of calculations earlier, which

yielded a different result from the frequencies he testified to at trial. He acknowledged that the

two sets of calculations were performed using the same profile. We note, however, that Winters

also explained that he used different calculations due to an advancement in the testing process.

¶ 116 During closing argument, defense counsel reminded jurors that DNA in the blood was not

a match. He argued, “They can’t tell you that it’s John Thornton’s” blood. He also argued that it

would be physically impossible for Thornton’s blood to stain the part of the defendant’s jeans

where the stain was found if he was sitting in the car with Thornton when he was shot. Counsel

explained that when a person wearing jeans is sitting, the jeans tend to bunch up around the area

of the front pocket, where the blood was found. He also noted that the defendant was wearing a

sweatshirt, which would have covered the part of the jeans where the bloodstain was located.

(We note that there was conflicting evidence as to whether the defendant was wearing the

sweatshirt or carrying it when he got out of the car.)




                                                 38 

¶ 117 In arguing that counsel was ineffective, the defendant asserts that counsel should have

presented additional evidence to show that the partial DNA profile was not reliable. In support of

this contention, he cites Watson and People v. Wright, 2012 IL App (1st) 073106. The courts in

both of those cases discussed studies demonstrating the limitations of partial DNA profiles. Id.

¶¶ 103, 111; Watson, 2012 IL App (2d) 091328, ¶¶ 25-26.

¶ 118 To understand the relevance of these discussions, we need to consider what DNA

analysis entails. DNA analysts look for genetic variations in DNA, which are called alleles, at 13

loci. See People v. Richmond, 2017 IL App (1st) 150642, ¶ 6. As Jay Winters testified in this

case, if the alleles at all of these loci match those in the known profile, the sample is considered a

“match.” When the profile is not complete at any of these loci, it cannot be called a “match.” To

calculate the frequency of a partial profile, DNA analysts use what is called the “product rule.”

This method involves multiplying the percentage of profiles in a database with the alleles found

at the first locus by the percentage of profiles with the alleles found at the second locus—and so

on—through all of the loci included in the partial profile. Id. ¶ 10. The product rule can yield

“extraordinarily large figures” to estimate the probability of a partial profile occurring in a

random unrelated individual. See Wright, 2012 IL App (1st) 073106, ¶ 84.

¶ 119 The studies discussed in Wright and Watson showed that searches of large DNA

databases in Arizona, Illinois, and Maryland nevertheless revealed numerous pairs of unrelated

individuals whose DNA profiles “matched” at nine loci. Id. ¶ 82. 4 However, as a panel of the

First District recently explained, these searches yielded results that were consistent with the

probability of random partial matches predicted by the product rule. Richmond, 2017 IL App

        4
         A search of the Arizona database revealed 120 pairs of inmates with the same alleles at nine loci
in a database of 65,493 inmates. Wright, 2012 IL App (1st) 073106, ¶ 11. In Illinois, there were
approximately 900 such pairs in a database of more than 220,000. Richmond, 2017 IL App (1st) 150642,
¶ 21. In Maryland, 32 pairs of inmates had nine loci “matches” out of a database of 30,000. Wright, 2012
IL App (1st) 073106, ¶ 82.
                                                   39 

(1st) 150642, ¶¶ 21, 23. Thus, the studies demonstrate that (1) a partial profile is less certain than

a complete profile and (2) the statistical method used to calculate the probability of an unrelated

individual having the same alleles in a partial profile is fairly accurate. This is consistent with the

testimony Jay Winters gave in this case.

¶ 120    As discussed, defense counsel emphasized that the DNA profile in the bloodstain on the

defendant’s jeans was not a complete profile and that the State could not prove with certainty

that the blood was John Thornton’s. This is precisely what an attorney faced with similar DNA

evidence must do to provide effective assistance. See id. ¶ 24; see also Watson, 2012 IL App (2d)

091328, ¶ 31 (noting that “the well-established fact that the police routinely test DNA evidence

at 13 loci is the only information needed to make a basic argument that the fewer loci available

for testing the less certain the results might be”). 5

¶ 121 Before the trial court, the defendant asserted that counsel should have presented

additional evidence to challenge the reliability of the partial profile. He did not specify what

additional evidence counsel should have presented. We note, however, that a competent attorney

might well choose not to present evidence such as the studies discussed in Wright and Watson

because the complex statistical analysis involved in those studies could be confusing to most

jurors and the evidence may not be very helpful. Richmond, 2017 IL App (1st) 150642, ¶ 24.

¶ 122 On appeal, the defendant points out that Winters never testified to how many loci he was

able to analyze. He argues that counsel should have questioned Winters about this. We recognize

that this would have been an appropriate and potentially helpful line of inquiry. Had Winters said

that the profile included alleles at only four or five loci, defense counsel could have highlighted

        5
          We acknowledge that, in Wright, a division of the First District found that defense counsel was
ineffective for failing to introduce evidence of the results of the search of the Illinois prisoner database,
results he had successfully requested in another case. Wright, 2012 IL App (1st) 073106, ¶¶ 103-115.
However, that case involved unusual circumstances not present here. Moreover, a different panel of the
First District has rejected the Wright court’s holding. Richmond, 2017 IL App (1st) 150642, ¶ 23.
                                                    40 

this weakness during closing argument. However, it is worth noting that this would not have

altered or contradicted Winters’ testimony concerning the probability of the blood coming from

someone other than Thornton. Moreover, the effective assistance to which a defendant is entitled

requires that counsel provide competent representation, not perfect representation. People v.

Easley, 192 Ill. 2d 307, 344 (2000). We find that defense counsel’s representation met this

standard with respect to the DNA evidence as well as the other areas challenged by the

defendant. As such, we find no clear abuse of the trial court’s discretion in its decision to reject

his claims.

¶ 123                                    CONCLUSION

¶ 124 For the foregoing reasons, we affirm the defendant’s conviction.

¶ 125 Affirmed.




                                                41 

                                  2018 IL App (5th) 150274

                                       NO. 5-15-0274

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     St. Clair County.
                                                )
v. 	                                            )     No. 10-CF-425
                                                )
AARON JACKSON,                                  )     Honorable
                                                )     John Baricevic,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:         September 11, 2018
______________________________________________________________________________

Justices:            Honorable Melissa A. Chapman, J.

                  Honorable John B. Barberis, P.J., and
                  Honorable Richard P. Goldenhersh, J.,
                  Concur
______________________________________________________________________________

Attorneys         Michael J. Pelletier, State Appellate Defender, Jacqueline L. Bullard,
for               Deputy Defender, Susan M. Wilham, Assistant Appellate Defender, Office
Appellant         of the State Appellate Defender, Fourth Judicial District, 400 West
                  Monroe Street, Suite 303, P.O. Box 5240, Springfield, IL 62705-5240
______________________________________________________________________________

Attorneys         Hon. Brendan F. Kelly, State’s Attorney, St. Clair County, 10 Public
for               Square, Belleville, IL 62220; Patrick Delfino, Director, David J.
Appellee          Robinson, Acting Deputy Director, Chelsea E. Kasten, Staff Attorney,
                  Office of the State’s Attorneys Appellate Prosecutor, Fifth District Office,
                  730 E. Illinois Highway 15, Suite 2, P.O. Box 2249, Mt. Vernon, IL 62864
______________________________________________________________________________